        Case 1:20-cv-00849-CKK Document 112 Filed 07/22/20 Page 1 of 1



                 United States Court of Appeals
                             FOR THE DISTRICT OF COLUMBIA CIRCUIT
                                       ____________


No. 20-5216                                                 September Term, 2019
                                                                        1:20-cv-00849-CKK
                                                   Filed On: July 22, 2020 [1852911]
Edward Banks, et al.,

               Appellees

       v.

Quincy L. Booth, in his official capacity as
Director of the District of Columbia Dept of
Corrections and Lennard Johnson, in his
official capacity as Warden, D.C. Dept.
Corrections,

               Appellants

United States,

               Appellee

                                         ORDER

      It is ORDERED, on the court's own motion, that this case be held in abeyance
pending further order of the court.

        The Clerk is directed to transmit a copy of this order to the district court. The
district court is requested to notify this court promptly upon the conclusion of its
proceedings.

                                                          FOR THE COURT:
                                                          Mark J. Langer, Clerk

                                                  BY:     /s/
                                                          Laura M. Chipley
                                                          Deputy Clerk
